Order entered January 10, 2019




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-18-00213-CV

                          MICHAEL DWAIN WILLIAMS, Appellant

                                                  V.

                              LUPE VALDEZ, SHERIFF, Appellee

                       On Appeal from the 160th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-17-09709

                                              ORDER
       Before the Court is appellant’s rule 49.8 “request for extension of time to file motion for

rehearing on order reinstating appeal.” See TEX. R. APP. P. 49.8. The order appellant seeks to

have reconsidered is dated December 3, 2018 and sets January 2, 2019 as the deadline for filing

appellant’s brief. In his request, appellant also seeks an extension of time to file his brief.

       We GRANT appellant’s request to the extent we ORDER appellant’s brief be filed no

later than February 20, 2019.


                                                        /s/    BILL WHITEHILL
                                                               JUSTICE